Name: Commission Regulation (EC) NoÃ 1194/2005 of 25 July 2005 amending Regulation (EC) NoÃ 2799/1999 laying down detailed rules for applying Council Regulation (EC) NoÃ 1255/1999 as regards the grant of aid for skimmed milk and skimmed-milk powder intended for animal feed and the sale of such skimmed-milk powder
 Type: Regulation
 Subject Matter: marketing;  agricultural activity;  trade policy;  cooperation policy;  processed agricultural produce
 Date Published: nan

 26.7.2005 EN Official Journal of the European Union L 194/7 COMMISSION REGULATION (EC) No 1194/2005 of 25 July 2005 amending Regulation (EC) No 2799/1999 laying down detailed rules for applying Council Regulation (EC) No 1255/1999 as regards the grant of aid for skimmed milk and skimmed-milk powder intended for animal feed and the sale of such skimmed-milk powder THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1255/1999 of 17 May 1999 on the common organisation of the market in milk and milk products (1), and in particular Article 10 thereof, Whereas: (1) In accordance with Article 26 of Commission Regulation (EC) No 2799/1999 (2), intervention agencies have organised a standing invitation to tender for skimmed-milk powder taken into storage before 1 September 2004. (2) In view of the quantity still available and the market situation, that date should be amended to 1 July 2005. (3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION: Article 1 In Article 26(2) of Regulation (EC) No 2799/1999, the date of 1 September 2004 is replaced by the date 1 July 2005. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 July 2005. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 160, 26.6.1999, p. 48. Regulation as last amended by Commission Regulation (EC) No 186/2004 (OJ L 29, 3.2.2004, p. 6). (2) OJ L 340, 31.12.1999, p. 3. Regulation as last amended by Regulation (EC) No 1109/2005 (OJ L 170, 1.7.2005, p. 31).